Citation Nr: 0020505	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-33 916A	)	DATE
	)                                
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed liver 
disease.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO.  

The RO developed the liver disease issue as whether new and 
material evidence had been submitted to reopen a claim of 
service connection for liver disease.  A thorough review of 
the claims folder, however, indicates that the veteran had 
never previously raised the issue and the RO had never 
previously denied the issue.  Thus, as there is no prior 
final decision, the Board has rephrased the issue as shown on 
the first page of this decision.  

In addition, the veteran had appealed several other issues.  
At his October 1998 hearing, however, all but three issues 
were withdrawn.  Indeed, the veteran provided a written 
statement to that effect.  One of the three issues, 
entitlement to a permanent and total disability rating for 
pension purposes, was subsequently granted.  



FINDINGS OF FACT

1.  In a June 1991 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder to 
include PTSD.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June 
1991 decision.  

3.  The claim of service connection for a psychiatric 
disorder to include PTSD is plausible and capable of 
substantiation.  

4.  The claim of service connection for liver disease is 
plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder to include PTSD.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.303, 3.314 (1999).  

2.  The veteran has submitted evidence of well-grounded 
claims of service connection for a psychiatric disorder, to 
include PTSD, and a liver disease.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In June 1991, the Board denied the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Finally, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence considered by the Board in June 1991 included 
service medical and personnel records, VA and private medical 
records and statements and testimony from the veteran and 
friends.  

The veteran's service medical records were negative for a 
psychiatric disorder.  The first evidence of a psychiatric 
disorder was several years after service, when the veteran 
was diagnosed as having schizophrenia.  The record also 
contained diagnoses of PTSD, but a 1990 VA examination by a 
panel of two psychiatrists revealed no evidence of PTSD.  

The evidence received subsequent to the June 1991 Board 
decision includes duplicate service medical records, VA and 
private medical records, records from the Social Security 
Administration and additional statements and testimony from 
the veteran and friends.  

Of particular significance are VA inpatient and outpatient 
records showing treatment of PTSD.  In addition, an October 
1998 VA examination report includes a diagnosis of PTSD, 
chronic and severe.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the June 1991 Board decision.  
Furthermore, assuming the credibility of the veteran's 
alleged stressful incidents, the evidence indicates that the 
veteran has PTSD due to service.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychiatric disorder, to include PTSD.  



II.  Well groundedness

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  




PTSD

As the veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, has been reopened, the 
Board must now determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc).  

In light of the various VA diagnoses of PTSD, the Board finds 
that the claim of service connection for PTSD is well 
grounded.  The VA psychiatrists have attributed PTSD to the 
veteran's descriptions of events in service, descriptions 
presumed credible for well-groundedness purposes.  Thus, the 
Board finds the claim to be well grounded.  38 U.S.C.A. 
§ 5107.  


Liver disease

Regarding the veteran's claim of service connection for a 
liver disease, a September 1998 VA examination report 
includes a diagnosis of "Hepatitis C and possibly Hepatitis 
B with liver disease picked up in Vietnam."  

The record includes evidence of current liver disease which 
VA physicians have attributed to service.  Therefore, the 
Board finds the claim of service connection for liver disease 
to be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, to 
include PTSD, and the claim is well grounded, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  

As the claim of service connection for liver disease is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

The RO has not addressed the liver disease issue on the 
merits.  The issue must first be adjudicated by the RO 
without regard to the finality of some prior decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, it is 
unclear from the record whether the VA examiner's attribution 
of the veteran's liver disease to service was based on 
history as provided by the veteran or a review of the record.  
As such, the RO should arrange for another examination, to 
include a thorough review of the record.  

In September 1998, the veteran provided a fairly detailed 
statement regarding his alleged stressors in Vietnam.  He 
described rocket and mortar attacks and indicated that 
several friends of his were killed, both in combat and for 
racist reasons.  

As the claim of service connection for a psychiatric disorder 
to include PTSD is well grounded, VA's duty to assist 
requires that certain development be undertaken.  
Specifically, VBA's Adjudication Procedure Manual, M21-1, 
Part III,  5.14(b)(3) provides, "In cases where available 
records do not provide objective or supportive evidence of 
the alleged in[-]service traumatic stressor, it is necessary 
to develop for this evidence."  

The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor, contact [the 
United States Armed Services Center for the Research of Unit 
Records]."  The RO has made no attempts to obtain 
corroborating evidence of the veteran's alleged stressors.  

Furthermore, inasmuch as the veteran has submitted a well-
grounded claim, the RO should arrange for a VA PTSD 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD and liver disease.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
any period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to VA does not 
represent an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  Then, the specific details regarding 
the veteran's alleged stressors, and all 
associated documents, should be sent to 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate or verify the 
veteran's alleged combat exposure and 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive examination by a VA 
psychiatrist to determine the nature and 
extent of his claimed psychiatric 
disorder.  A copy of the letter notifying 
the veteran of the date, time and place 
of the examination should be associated 
with the claims folder.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examiner should specifically discuss the 
medical reports which discuss symptoms of 
PTSD.  If PTSD is diagnosed, the criteria 
upon which such diagnosis is made, 
including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM-
IV.  A complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his liver 
disease.  All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the liver disease.  
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran has a current liver disease which 
was incurred in or aggravated by service.  
The examination reports should reflect 
review of pertinent material in the 
claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  

6.  Then, the RO should conduct any 
additional indicated development and 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



